Barnard, P. J.
The plaintiff, upon proof of the bond given by defendants oh the 19th day of March, 1872, established the fact of the liability of the defendant Ward, as collector, for the amount then uncollected upon the warrant. There is no pretense that, as to the sum still unpaid by the collector to the county treasurer, the collector has discharged himself from liability in the manner provided by law. 1 R. S. 396, § 38; Muzzy v. Shattuck, 1 Denio, 233.
The defendants offered to prove, upon the trial, that the original warrant was without any return day, and was not delivered until January 31, 1872. The legislature, by extending the time for the collection of the tax to the 25th of May, 1872, and the defendants having given the bond sued upon under the provision of this law, the objection that the warrant, originally, was without a return day, or was not delivered until the 31st of January, 1872, has no force. As to these parties, the legislature have made a return day and have provided sufficient time wherein to make the warrant. It was a matter of no consequence in what precise order of time the warrant was signed by the supervisors. Properly, it should have been filled up, as to amounts, before signature; but I do not think the warrant would be destroyed if a ministerial act was performed after the signature of the supervisors was affixed.
*415The warrant was annexed to a copy of the assessment roll, and that need not contain the affidavit of the assessors. Boyd v. Grey, 34 How. 327.
The judgment should be affirmed, with costs.'

Judgment affirmed.